DETAILED ACTION
Claims 1, 2, 4 and 6-14 are pending before the Office for review.
In the response filed March 3, 2022:
Claims 1 and 14 were amended.Claim 3 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim14 directed to invention non-elected without traverse.  Accordingly, claim 14 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claim 1 under Loh in view of Morikita. However Applicant’s amendments and arguments filed March 3, 2022 has overcome the rejection of record. In particular, the cited prior art fails to teach or render Applicant’s claimed method comprising a method of etching a film of a substrate, wherein the substrate includes an underlying region, the film provided on the underlying region and a mask provided on the film, and the mask is patterned, and wherein the method comprises: performing a main etching on the film, the main etching being a plasma etching on the film, exposing at least a part of the underlying region, and forming a side wall surface in a tapered shape on the film; forming a protective layer on at least a side wall surface of the mask and on the side wall surface of the film after the performing of the main etching, a material of the protective layer being different from a material of the film; removing a portion of the protective layer formed on the side wall surface of the film while remaining a portion of the protective layer formed on the side wall surface of the mask; and performing an over-etching on the film after the forming of the protective layer, the over- etching being a plasma etching on the film, wherein the substrate further includes a first region and a second region, and a pattern of the mask in the first region is formed more densely than a pattern of the mask in the second region. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713